Citation Nr: 0115580	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  00-00 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hypertensive 
cardiovascular disease with hypertension and chronic renal 
failure (to include claim for high blood pressure and kidney 
dysfunction), anemia and reflux esophagitis other than due to 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
September 1972 and from November 1990 to July 1991 which 
included service in Southwest Asia from January 1991 to June 
1991 in support of Operation Desert Shield/Storm.  He was 
also noted to have had over sixteen years of interim inactive 
service.  

The current appeal arose from an October 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  The RO denied entitlement to 
service connection for hypertensive cardiovascular disease 
with hypertension and chronic renal failure (to include the 
claim for high blood pressure and kidney dysfunction), 
anemia, and reflux esophagitis.

In November 1999 the veteran filed a timely notice of 
disagreement (NOD).  The veteran and representative were 
furnished a statement of the case (SOC) in December 1999.  

A timely substantive appeal was filed in December 1999 at 
which time the veteran also raised the separate issues of 
entitlement to service connection for hypertensive 
cardiovascular disease with hypertension and chronic renal 
failure (to include claim for high blood pressure and kidney 
dysfunction), anemia and reflux esophagitis due to 
undiagnosed illness.  Such issues were denied separately by 
the RO in February 2000.  The veteran was notified of the 
decision in March 2000.  A NOD with this determination was 
not received within one year of the February 2000 decision.  
Accordingly, that decision is final.  38 U.S.C.A. § 7105 
(West 1991); 
38 C.F.R. § 3.104 (2000).  

Consequently, in March 2001 the RO certified the issues of 
entitlement to service connection for hypertensive 
cardiovascular disease with hypertension and chronic renal 
failure (to include claim for high blood pressure and kidney 
dysfunction), anemia and reflux esophagitis on a basis other 
than due to undiagnosed illness for appellate consideration. 

In April 2001, a Travel Board hearing was held at the RO 
before the undersigned Board Member.  The hearing transcript 
is on file.  Testimony presented by the veteran at the 
hearing regarding entitlement to service connection for 
hypertensive cardiovascular disease with hypertension and 
chronic renal failure (to include claim for high blood 
pressure and kidney dysfunction), anemia and reflux 
esophagitis due to undiagnosed illness is construed as an 
attempt reopen his previously denied claim for such benefits.  
As this claim has been neither procedurally prepared nor 
certified for appellate review, the Board is referring it to 
the RO for initial consideration and appropriate adjudicative 
action.  Godfrey v. Brown, 7 Vet. App. 398 (1995).


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  



This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
229 F.3d 1369 (Fed. Cir. 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Following a comprehensive review of the record including 
testimony provided by the veteran at the April 2001 hearing 
the Board notes that there appears to be significant 
outstanding medical records which may prove helpful to the 
veteran's claims.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  In this regard, the RO should arrange to obtain from 
the service department the veteran's complete service medical 
records for all periods of active and inactive duty including 
entrance and separation physical examination reports for his 
first period of active duty from January 1971 to September 
1972, subsequent outstanding inactive and active reserve 
medical records, and service medical records pertinent to 
active duty from November 1990 to July 1991, to include the 
entrance physical examination report for this period of 
service.  

Additionally, the RO should arrange to obtain all inpatient 
and outpatient medical records from VA and non-VA care 
providers who may have additional records referable to 
treatment of hypertensive cardiovascular disease with 
hypertension and chronic renal failure, anemia and reflux 
esophagitis and employment physical examination reports 
dating from September 1972 to the present.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should arrange to obtain from 
the service department the veteran's 
complete service medical records 
including entrance and separation 
physical examination reports for his 
first period of active duty from January 
1971 to September 1972, any subsequent 
outstanding inactive and active reserve 
records, as well as outstanding service 
medical records for active duty from 
November 1990 to July 1991 to include his 
entrance physical examination report for 
this period of service.  Any obtained 
data should be associated with the claims 
file.

2.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (2000).  In this regard, 
the RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may have additional records referable 
to treatment of hypertensive 
cardiovascular disease with hypertension, 
chronic renal failure, anemia and reflux 
esophagitis and any locations of reports 
of pre-employment and annual employment 
physical examinations and daily sick 
reports dating from September 1972 to the 
present.  After obtaining any necessary 
authorization or medical releases, the RO 
should secure and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding pertinent VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.

3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.  VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

4.  The RO should arrange for VA 
examinations of the veteran by medical 
specialists in cardiovascular-renal 
diseases and gastrointestinal diseases 
for the purpose of ascertaining the 
nature, extent of severity, and etiology 
of hypertensive cardiovascular disease 
with hypertension and chronic renal 
failure to include high blood pressure 
and kidney dysfunction, and reflux 
esophagitis.

The claims file and separate copies of 
this remand must be made available to the 
medical specialists prior and pursuant to 
conduction and completion of the 
examinations.  The medical specialists 
must annotate the examination reports 
that the claims file was in fact made 
available for review in conjunction with 
the examinations.  Any further indicated 
special studies must be conducted.

The examiners must be requested to 
express opinions as to whether it is at 
least as likely as not that hypertensive 
cardiovascular disease with hypertension 
and renal failure with kidney 
dysfunction, and reflux esophagitis are 
related to service, or if pre-existing 
service, was/were aggravated thereby.  

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  The RO is advised 
that where the remand orders of the Board 
or the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The RO must also review the claims file 
to ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 116-475 is 
completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

5.  After undertaking any development 
deemed essential in addition to that 
requested above, the RO should 
readjudicate the veteran's claims of 
entitlement to service connection for 
hypertensive cardiovascular disease with 
hypertension and chronic renal failure 
(to include claim for high blood pressure 
and kidney dysfunction), anemia and 
reflux esophagitis other than due to 
undiagnosed illness, in light of the 
additional evidence associated with the 
claims file and consideration of the 
applicability of the provisions of 
38 U.S.C.A. § 1154(b)(2000).

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC) to include the most recent 
evidence obtained.  The SSOC must contain notice of all 
relevant actions taken on the claims for benefits, to include 
a summary of the evidence and applicable law and regulations 
pertinent to the issues currently on appeal.  A reasonable 
period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The purpose of this 
remand is to ensure due process of law.  The Board intimates 
no opinion as to any final outcome warranted.  No action by 
the veteran is required unless he is notified by the RO; 
however, the veteran is hereby notified that failure to 
report for a scheduled VA examination(s) without good cause 
shown may adversely affect the outcome of his claims for 
service connection.  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


